Case 2:20-cr-00458-TJS Document 6 Filed 02/03/21 Page 1of1

Waiver of Indictment

 

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA :
v. : CRIMINAL NO. 20-458

CHRISTOPHER MAY

Christopher May, the above named defendant, who is accused of the following:
Count One: wire fraud, in violation of 18 U.S.C. §1343; and
Count Two: wire fraud, in violation of 18 U.S.C, $1343
being advised of the nature of the chargés and his rights, hereby waives prosecution by

indictment and consents that the proceeding may be by information instead of by indictment.

 

 

CHRISTOPHER MAY,
Defendant,
aber,
L221 <hr Ufey
Date JOHSMMcMAHON, Esq.,
Counsel for Defendant,

 

Counsel for Defendant

 
